Citation Nr: 0322415	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury from dental treatment.  

2.  Entitlement to service connection for residuals of 
surgery on an ingrown toenail.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
March 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a jaw injury during dental work and entitlement to service 
connection for status post surgery of an ingrown toenail.  

In January 2001, the Board remanded the case to comply with 
provisions of the Veterans Claims Assistance Act of 2000.  
The Board will render a decision on the first issue and defer 
appellate consideration of the second issue until completion 
of the development requested in the REMAND portion of this 
decision.  

In January 2001, the Board denied entitlement to a rating in 
excess of 30 percent for verruca vulgaris and entitlement to 
a compensable rating for residuals of a right wrist burn.  
These two issues are no longer before the Board.  


FINDING OF FACT

The claims folder does not include a medical opinion relating 
current temporamandibular joint dysfunction or any other 
current jaw disability to July 1987 dental treatment or any 
other in-service event.  


CONCLUSION OF LAW

Residuals of a jaw injury from dental treatment were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and notify the veteran

The claim of entitlement to service connection for residuals 
of a jaw injury from dental treatment may be adjudicated on 
the merits because VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA examinations of the feet, joints, 
nerves, scars, and skin in February 1999 and a VA dental 
examination in March 1999.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a January 1999 
regional office hearing.  

The RO's February 2001 letter and the July 2002 and February 
2003 supplemental statements of the case informed the veteran 
of the applicable laws and regulations, including provisions 
of The Veterans Claims Assistance Act of 2000, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim because he was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for residuals of a jaw 
injury from dental treatment

For the veteran to establish service connection for residuals 
of a jaw injury from dental treatment, the evidence must 
demonstrate that current residuals of a jaw injury were 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The veteran must present evidence of 
current residuals of a jaw injury, show in-service dental 
treatment, and provide a nexus opinion by a medical 
professional that the current residuals resulted from the in-
service dental treatment.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran has shown that he has a current jaw disability.  
A valid claim requires proof of present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The March 1999 VA 
dental diagnosis was temporomandibular joint dysfunction.  

Service medical records also document that, in July 1987, the 
veteran had inflammation of the facial nerve secondary to a 
tooth filling.  There was no evidence of infection, however, 
and his speech was normal.  The July 1987 diagnosis was 
nearly resolved inflammation of the left cheek.  There were 
no further complaints of facial inflammation throughout 
service, and the veteran's head, neck, and mouth were 
considered normal at periodic military examinations in June 
1970, February 1978, October 1979, August 1982, March 1983, 
May 1986, March 1988, and May 1990.  

Service connection cannot be granted because the claims 
folder does not include a medical opinion relating current 
temporamandibular joint dysfunction or any other current jaw 
disability to July 1987 dental treatment or any other in-
service event.  Of the twelve VA doctors who examined the 
veteran since February 1999, which included a March 1999 VA 
dentist, none stated an opinion in support of the veteran's 
claim.  In the absence of the required nexus opinion, service 
connection is not in order.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The evidence is against the claim, and service connection 
cannot be granted.  In such circumstances, the benefit of the 
doubt doctrine is not for application.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for residuals of a jaw 
injury is denied.  


REMAND

For the remaining service connection claim, a remand is 
necessary to schedule a new VA podiatry examination for the 
veteran.  A VA examination and medical opinion is necessary 
if there is competent evidence of current disability that may 
be associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  In this case, a new VA 
podiatry examination is necessary to clarify the February 
1999 VA feet diagnosis of "residuals of toenail surgery on 
the left foot" and to determine the likelihood that a 
current foot disability resulted from the July 1987 surgery 
to remove the ingrown toenail on the left big toe or any 
other event in service.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility to schedule a VA podiatry 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2002).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The VA podiatrist should conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's current foot disabilities, 
if any, and the data for classification; 
b) whether it is as likely as not that a 
current foot disability resulted from 
July 1987 surgery to remove an ingrown 
toenail from the left big toe or any 
other event in service from June 1965 to 
March 1992.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of 
surgery on an ingrown toenail based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

